In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 16-284V
                                      Filed: May 11, 2016

* * * * * * * * * * * * * * * *                             UNPUBLISHED
DEBORAH BYNUM, on behalf of her minor *
child, C.J.,                          *
                                      *
                                      *                     Special Master Gowen
             Petitioner,              *
                                      *
v.                                    *                     Attorneys’ Fees and Costs.
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
             Respondent.              *
                                      *
* * * * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoeniz, AZ, for petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for respondent.

                    DECISION ON ATTORNEYS’ FEES AND COSTS1

       On February 29, 2016, Deborah Bynum (“petitioner”) filed a petition on behalf of her
minor child, C.J., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2012). Petitioner alleged that as a result of receiving an influenza vaccination in
March 2013, C.J. developed myasthenia gravis. On April 28, 2016, petitioner moved for a decision
dismissing her petition, as she would be unable to prove her claim. A decision dismissing this case
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
was issued on April 29, 2016. See Decision, docket no. 9, filed Apr. 29, 2016.

        On May 10, 2016, petitioner filed an unopposed application for attorneys’ fees and costs.
Petitioner requests an award of $4,585.79 for attorneys’ fees and costs. See Application for Fees
and Costs at ¶ 1, filed May 10, 2016. Pursuant to General Order #9, petitioner represents that she
did not incur any costs in pursuit of this petition. Id. at ¶ 3. “Respondent has no objection” to
petitioner’s application for attorneys’ fees and costs. Id. at ¶ 2.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of petitioner’s unopposed request, the undersigned
GRANTS the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1)     in the form of a check jointly payable to petitioner and to petitioner’s attorney,
               Andrew D. Downing, of Van Cott & Talamante, PLLC, in the amount of
               $4,585.79

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3


       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2